Citation Nr: 1201052	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  10-04 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for history of right knee disorder lateral meniscus injury (right knee disorder), prior to March 13, 2009.  

2.  Entitlement to an increased rating in excess of 10 percent for a right knee disorder from May 1, 2009.

2.  Entitlement to a compensable rating for bilateral pes planus.

3.  Entitlement to a compensable rating for papular acne of the upper back and chest.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions in November 2007, September 2009, and April 2010 of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issues of entitlement to compensable ratings for bilateral pes planus and papular acne of the upper back and chest are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 13, 2009, the Veteran had range of motion in his right knee from 0 to 140 degrees, with pain at 90 degrees, but there was no instability.  

2.  From May 1, 2009, the Veteran's right knee had a full range of motion from 0 to 140 degrees without apparent pain or instability. 


CONCLUSIONS OF LAW

1.  Prior to March 13, 2009, the criteria for the assignment of a disability rating in excess of 10 percent for the service-connected right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5019, 5257, 5260, 5261 (2011).

2.  From May 1, 2009, the criteria for the assignment of a disability rating in excess of 10 percent for the service-connected right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5019, 5257, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in September 2007 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records, and private medical records.  Additionally, the Veteran was afforded VA examinations in October 2007 and November 2009.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

The Veteran contends that the rating assigned for his knee disorder does not adequately compensate him for his disability.  However, the Board finds that the objective medical evidence does not show symptoms that warrant a higher rating in accordance with the Schedule, and the Veteran's claim must be denied.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263, provide the criteria for rating knee and leg disabilities.  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

When a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  38 C.F.R. § 4.20.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Limitation of flexion of a leg warrants a noncompensable evaluation when flexion is limited to 60 degrees.  A 10 percent evaluation is appropriate if flexion is limited to 45 degrees and a 20 percent evaluation is assigned if flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

Limitation of extension of a leg is noncompensable when extension is limited to 5 degrees.  It also warrants a 10 percent evaluation when it is limited to 10 degrees and a 20 percent evaluation when it is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See 38 C.F.R. § 4.2; Francisco, supra.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert, 1 Vet. App. at 53.  

The Board has considered the full history of the right knee disability.  The Veteran's service medical treatment records show that he was treated for derangement of the knee affecting the lateral meniscus.  He underwent arthroscopic surgery for meniscal repair.  In August 2007, prior to separation from service, he stated that his knee pain caused inability to run, stand, or sit with ease.  It was noted that he an MRI showed possible repeat injuries.  

The Veteran filed his claim for service connection in September 2007.  He underwent at general VA medical examination in October 2007.  With regard to his right knee, the Veteran reported that he sustained a torn lateral meniscus during service.  He underwent arthroscopic surgery during service.  Since his discharge from service, he experiences pain in his knee intermittently on a daily basis.  His pain is generally at a level 0 to 4 out of 10, but he experiences flare-ups at a 10 out of 10.  The knee reportedly locks during the flare-ups.  The pain worsens with prolonged standing and driving.  The Veteran wore a knee brace occasionally and stated that he is unable to run.

A physical examination revealed no synovitis or effusion.  The Veteran's range of motion was from 0 to 140 degrees, with pain at 90 degrees.  The Veteran had tenderness and pain in the lateral compartment.  No medial or lateral instability was noted.  The examiner diagnosed recurrent torn lateral meniscus, right knee.         

The November 2007 rating decision granted service connection and assigned a 10 percent rating for painful or limited motion.  The Veteran appealed this decision.  The Veteran underwent arthroscopic surgery on his knee with debridement in March 2009.  In a September 2009 rating decision, the Veteran was granted a temporary 100 percent rating following his knee surgery, from March 13, 2009 to May 1, 2009.  A 10 percent evaluation was assigned effective May 1, 2009.  

The Veteran underwent another VA examination in November 2009.  The Veteran reported that his knee is weak, but does not give out.  He has postural pain, meaning that the pain is present when his knee is flexed to the maximum position.  He experiences swelling and limps after prolonged walks.  The knee will occasionally catch, but does not lock.  The Veteran stated that he is only able to run for short distances.  He does not use a crutch or other assistive device and is able to do yard work and assist with household chores.  

A physical examination showed that the Veteran had a normal gait and moved about the examining room without difficulty.  He walked on his heels and toes with a perfectly normal gait.  He complained of pain when squatting or ducking.  No effusion was noted.  The Veteran had range of motion from 0 to 140 degrees.  The Veteran complained of pain on McMurray's test.  Examination showed that the ligaments were stable to anteroposterior and mediolateral stress.  The examiner opined that the Veteran's knee disorder worsened from service till the present time.  However, he stated that this conclusion was based entirely on the necessity for the March 2009 surgery.  Since the surgery, the examiner stated that the Veteran's knee was "doing quite well" as indicated by the results at the time of the examination. 

After reviewing all of the evidence, including the Veteran's subjective contentions as well as the clinical findings, the Board finds that a higher rating is not warranted.   Both prior to his surgery and from May 1, 2009, the Veteran did not have limitation of motion or instability to warrant a rating in excess of 10 percent.  During both examinations, the Veteran had range of motion from 0 to 140 degrees.  Although he experienced pain at 90 degrees prior to his surgery, a rating in excess of 10 percent is not warranted on that basis.  Even considering the Veteran's subjective complaints of pain, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion that would support an evaluation in excess of the 10 percent presently assigned. See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. § 4.45 (2011).  The Veteran was assigned a 10 percent rating to compensate him for the pain associated with his knee disorder.  See DeLuca, supra.  As the objective medical evidence did not show flexion limited to 30 degrees, a rating in excess of 10 percent is not warranted.  

The Veteran's range of motion was recorded at noncompensable levels and ankylosis, subluxation, and dislocation were not present.  A 20 percent disability rating under Diagnostic Codes 5260 and 5261 is assigned for limitation of flexion to 30 degrees or limitation of extension to 15 degrees.  Extension was noted at zero degrees and flexion was recorded at 140 degrees.  Therefore, the Veteran is not entitled to a higher rating for his knee disorder.  

A veteran may potentially qualify to receive separate ratings for limitation of flexion and limitation of extension. See VAOPGCPREC 9-04.  The Board also notes that separate compensable ratings may sometimes be assigned for a knee disorder if there is both instability under Diagnostic Code 5257, and arthritis which causes limitation of motion under Diagnostic Codes 5260 or 5261. See VAOPGCPREC 23-97.  However, he did not have limited extension or recurrent subluxation or instability on either examination to warrant a separate compensable rating.  Similarly, the Veteran is not shown to have symptomatic removal of the semilunar cartilage or dislocated semilunar cartilage with frequent episodes of locking pain and effusion into the joint so as to warrant separate ratings under Diagnostic Codes 5258 and/or 5259 respectively.  In this regard, while the Veteran's meniscus was debrided, it was not removed and is not shown to be dislocated.  In addition, the examination in November 2009 noted that there was no effusion or locking.  

The Board has considered the Veteran's lay statements and sworn testimony regarding the severity of his disability.  The currently assigned 10 percent disability rating encompasses reported symptoms of pain and effects on functional use.  While the Board finds the Veteran competent to testify as to his symptoms, the medical findings, which directly address the criteria under which the service-connected disabilities are evaluated are more probative than his assessment of the severity of his disabilities.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).  As the preponderance of the more probative medical evidence is against a finding that a rating in excess of 10 percent is warranted, the Veteran's claim is denied. 

Extraschedular rating

The Board has also considered whether referral for extraschedular consideration is warranted, but finds that it is not.  The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

With respect to the initial inquiry posed by Thun, the Board finds that the Veteran's disability level and symptomatology are adequately described by the rating criteria.  The rating criteria encompass any complaints of pain, limitation of motion and instability of his knee disorder.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the available schedular evaluation for his disability is inadequate, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun, supra.


ORDER

Entitlement to a rating in excess of 10 percent for a right knee disorder, prior to March 13, 2009 is denied.

Entitlement to a rating in excess of 10 percent for a right knee disorder from May 1, 2009 is denied.  


REMAND

The RO denied the Veteran's claims for increased ratings for pes planus and papular acne of the back and chest due to his failure to report for a VA examination, which was scheduled to determine the increase in severity of his disorders.  The Veteran contends that he did not receive notification of the scheduling of the VA examination.  

The Veteran filed claims for increased ratings for his bilateral pes planus and skin disorder on November 20, 2009.  The RO sent the Veteran a letter dated on December 7, 2009 indicating the information needed from him to support his claims.  No mention of the time or date of a VA examination is contained within this letter.  

A Compensation and Pension Examination Inquiry indicates that an examination was requested on December 7, 2009; however there is no indication that this request was sent to the Veteran.  The Veteran submitted a statement in support of his claim on January 25, 2010.  He stated that he had been treated for his disorder at the Kansas City VA Medical Center and he was willing to report for any scheduled examination.  A subsequent Compensation and Pension Examination Inquiry form indicates that feet and skin examinations were cancelled on December 29, 2009 for the Veteran's failure to report.  There is no evidence in the claims file that the Veteran was notified of the time and date of the VA examination.  

The Board notes that there is a presumption of regularity under which it is presumed that the Veteran was properly mailed notice of the examination. See Kyhn v. Shinseki, 23 Vet. App. 335 (2010), affirmed by Kyhn v. Shinseki, 24 Vet. App. 228  (2011).  Nevertheless, in a June 2010 notice of disagreement, the Veteran stated that he did not receive notice of the December 29, 2009 examinations.  The Veteran has explained that at the time the examinations were scheduled, he was in the process of relocating.  As the Veteran reported for his knee examination and has been cooperative in all other aspects, it appears that his report of not having received notice of the other examinations is credible.  

The Board therefore directs that the Veteran be scheduled for VA examinations and opinions as to the current severity of his pes planus and popular acne of the chest and back.  However, the Veteran is advised that the duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Further under the law, a claimant has a responsibility to present and support a claim for benefits under laws administered by the VA. 38 U.S.C.A. § 5107(a).  The Veteran is advised that if he does not report for the examination, his failure to appear may result in a denial of his claim for an increased rating. See 38 U.S.C.A. § 5103A(d) (duty to assist-VA examinations); 38 C.F.R. § 3.655 (consequences of failure to report for VA examination). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for pes planus or papular acne of the back and chest that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. The RO/AMC must afford the Veteran the medical examinations detailed below, to be conducted by appropriately qualified examiner who will respond to the inquiries below.  The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  
      
a. With regard to the Veteran's pes planus, the examiner must opine:

i. whether there is evidence of mild symptoms that are relieved by built-up shoe or arch support;

ii. whether there is moderate bilateral pes planus characterized by moderate weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet; 

iii. whether there is severe bilateral pes planus characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities; and

iv. whether there is evidence of pronounced flat foot characterized by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances. 

b. With regard to the Veteran's papular acne, the examiner must:

i. describe in detail all of the symptomatology associated with the Veteran's papular acne; 

ii. indicate whether the Veteran's acne is deep or superficial; and

iii. indicate the percentage of the Veteran's face and neck affected by acne, specifically indicating whether 40 percent or more of the Veteran's face and neck is affected by acne.  

3. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4. The RO/AMC must then readjudicate the claims of increased ratings for pes planus and papular acne to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


